Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               DETAILED ACTION
Claims 1-9 are currently pending. 
                                                       
                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1, 5, 7-9 and 11-15 of U.S. Patent No. 11,212,819 B2, to Kalhan et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marinier et al. (US 2016/0183276 A1).
Regarding claim 1, Marinier discloses a method comprising (Paragraphs 0081 and 0119 disclose the mechanism of UE sends scheduling assignments to another UE): selecting, at a first user equipment (UE) device, a transmission preference level from a plurality of transmission preference levels, based on a Quality of Service (QoS) required by the first UE device for transmitting data over direct communication (Paragraphs 0081 and 0119 disclose scheduling assignment includes a user equipment ID, a target user equipment ID, a destination user equipment ID, a bearer ID, a logical channel number ID, a group ID, a communication ID, and/or the like.  A WTRU may be configured to set a sequence number.  A WTRU may be configured to set a flag indicating that the message is to preempt the channel), the plurality of transmission preference levels including at least a low level (Paragraphs 0105-0120 disclose a WTRU may be configured to compare respective values of the one or more measurements with a threshold value. The WTRU may determine whether a D2D data resource is available, for example, by applying a threshold on the measurement. For example the WTRU may choose D2D data resources with low measured received signal power), a medium level (Paragraphs 0105-0120 disclose If a resource R1 that was indicated in one or more previous SAs as non-available (e.g., in one or more received RRSP messages) or is designated as non-available for other reasons (e.g., determined via sensing), a WTRU may select another resource within a set of resources that may exclude R1. Such a resource may be selected randomly or according to a predetermined order, for example. A WTRU may randomly select a resource within a set of resources that may exclude R1 and Ri, e.g., if one or more SAs include other non-available resources Ri), and a high level (Paragraphs 0105-0115 disclose a WTRU may be configured such that if one or more selected resources (e.g., all selected resources) are designated as non-available, the WTRU may select a best resource from one or more received RRSP messages. In such an example, the WTRU may be further configured to transmit one or more SA messages to indicate the selected best resource); and transmitting, from the first UE device to a second UE device, a scheduling assignment (SA) message including an indicator indicating the selected transmission preference level (Paragraph 0092 discloses a WTRU (e.g., a D2D WTRU) may be configured to determine and/or select an SA resource based on the characteristics of the data to be transmitted.  For example, a WTRU may be configured to determine and/or select the SA based on one or more of the QoS (and/or QCI), traffic type (e.g., delay-sensitive vs non-delay-sensitive), application and/or other characteristic associated with the transmission data, or logical channel priorities. A WTRU (e.g., a D2D WTRU) may be configured to determine a set of allowed D2D data resources). 
Regarding claim 2, claim 2 comprises substantially similar limitations as claimed in claim 1, a wireless communication UE device (Fig. 1B discloses the elements of  UE comprises a memory and a processor)  to perform the steps as disclosed in claim 1.
Regarding claim 3, claim 3 comprises substantially similar limitations as claimed in claim 1, an apparatus for controlling a UE (Fig. 1B discloses the elements of  UE comprises a memory and a processor) to perform the steps as disclosed in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2016/0183276 A1) in view of Sun et al. (US 2014/0269352 A1).
Regarding claim 4, 5 and 6 Marinier does not disclose the mechanism of claims 4-9.
Sun discloses wherein the indicator indicates the selected transmission preference level with a plurality of bits (Paragraph 0046 discloses the flag byte(s) to indicate which node's buffer status is reported and/or the corresponding BSR format (e.g., long, short, truncated). For example, two bits in the flag byte for each MSA node are configured by RRC signaling to be 00 if BSR is not included, 01 for long BSR, 10 for short BSR, and 11 for truncated BSR, wherein the buffer status intended for the second network node includes amount information of a portion or an amount of uplink (UL) data to be transmitted to one of the first network node and the second network node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Sun to the modified system of Marinier to provide a system and method for buffer status reporting for multi-stream aggregation (Abstract, Sun).
 Regarding claim 7, 8 and 9 Marinier does not disclose the mechanism of claims 7-9.
Sun discloses wherein the indicator indicates the selected transmission preference level with more than two bits. (Paragraph 0046 discloses the flag byte(s) to indicate which node's buffer status is reported and/or the corresponding BSR format (e.g., long, short, truncated). For example, two bits in the flag byte for each MSA node are configured by RRC signaling to be 00 if BSR is not included, 01 for long BSR, 10 for short BSR, and 11 for truncated BSR, wherein the buffer status intended for the second network node includes amount information of a portion or an amount of uplink (UL) data to be transmitted to one of the first network node and the second network node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Sun to the modified system of Marinier to provide a system and method for buffer status reporting for multi-stream aggregation (Abstract, Sun).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (US 2017/0171837) discloses when the D2D resource configuration information indicates semi-persistent scheduling, it is determined whether it indicates D2D semi-persistent resource setup or D2D semi-persistent resource release, so as to obtain a first determination result; when the first determination result indicates D2D semi-persistent resource setup, positions of D2D semi-persistent resources are determined according to a D2D discovery or communication frame and/or a subframe offset within the D2D resource configuration information or the D2D resource allocation information; and when the first determination result indicates D2D semi-persistent resource release, D2D transmission or reception on corresponding D2D semi-persistent resources is stopped (Paragraph 0081).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413